FILED
                            NOT FOR PUBLICATION                             AUG 26 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RICKIE L. HILL,                                  No. 15-15923

               Plaintiff-Appellant,              D.C. No. 3:11-cv-00717-LRH-
                                                 WGC
 v.

CHRISTOPHER DAVIS; PAUL                          MEMORANDUM*
MALAY,

               Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted August 16, 2016**

Before:        O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

      Nevada state prisoner Rickie L. Hill appeals pro se from the district court’s

judgment following a jury trial in his 42 U.S.C. § 1983 action alleging claims of

deliberate indifference to safety and failure to protect. We have jurisdiction under


           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
28 U.S.C. § 1291. We review de novo a district court’s summary judgment for

failure to exhaust administrative remedies. Albino v. Baca, 747 F.3d 1162, 1168,

1171 (9th Cir. 2014). We affirm.

      The district court properly granted summary judgment for defendant Willis

because Hill failed to raise a genuine dispute of material fact as to whether he

properly exhausted his administrative remedies, or whether administrative

remedies were effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81,

84, 90 (2006) (requiring proper exhaustion, which means “using all steps that the

agency holds out, and doing so properly (so that the agency addresses the issues on

the merits)” (emphasis, citation, and quotation marks omitted)); Sapp v. Kimbrell,

623 F.3d 813, 822-24, 826-27 (9th Cir. 2010) (describing limited circumstances

under which administrative remedies might be effectively unavailable or otherwise

excused).

      The district court did not abuse its discretion in permitting defendants to file

a second motion for summary judgment. See Hoffman v. Tonnemacher, 593 F.3d
908, 911-12 (9th Cir. 2010) (setting forth standard of review and explaining that

“allowing a party to file a second motion for summary judgment is logical, and it

fosters the just, speedy, and inexpensive resolution of suits” (citation and internal

quotation marks omitted)).


                                           2                                    15-15923
      We cannot review Hill’s contentions challenging his jury trial because Hill

has failed to provide the relevant trial transcripts required to review the alleged

errors. See Fed. R. App. P. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d
167, 169-70 (9th Cir. 1991) (dismissing appeal by pro se appellant for failure to

provide relevant trial transcripts).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Hill’s pending motions and requests are denied.

      AFFIRMED.




                                           3                                      15-15923